Case: 15-51156      Document: 00513825251         Page: 1    Date Filed: 01/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-51156                                 FILED
                                  Summary Calendar                         January 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADEODATO IBARRA-ALCAREZ, also known as Cesar Islas-Alvarez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:96-CR-189-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Adeodato Ibarra-Alcarez, federal prisoner # 15151-086, is serving a 293-
month sentence after a jury convicted him of conspiracy to possess with intent
to distribute marijuana and three counts of possessing marijuana with intent
to distribute. He appeals the district court’s denial of his motion to compel the
Government to file a motion for reduction of sentence pursuant to Federal Rule
of Criminal Procedure 35(b). Ibarra-Alcarez argues that the Government was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51156    Document: 00513825251     Page: 2   Date Filed: 01/06/2017


                                 No. 15-51156

required to file a Rule 35(b) motion based upon his substantial assistance in
providing information that led to the apprehension of drug traffickers.
      Ibarra-Alcarez does not argue that the Government’s refusal to file a
Rule 35(b) motion was based on an unconstitutional motive. See United States
v. Grant, 493 F.3d 464, 467 (5th Cir. 2007). He has also failed to show that the
Government either was compelled to file a Rule 35(b) or bargained away its
discretion concerning whether to file a Rule 35(b) motion. See United States v.
Price, 95 F.3d 364, 368-69 & n.2 (5th Cir. 1996). Ibarra-Alcarez’s motion to
compel “was unauthorized and without a jurisdictional basis.” United States
v. Early, 27 F.3d 140, 141 (5th Cir. 1994). Accordingly, the judgment of the
district court is AFFIRMED.




                                       2